United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, NORTH TEXAS
PROCESSING & DISTRIBUTION CENTER,
Coppell, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0779
Issued: December 3, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On April 28, 2021 appellant filed a timely appeal from a December 31, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). 1 The Clerk of the Appellate Boards
assigned Docket No. 21-0779.2
On November 19, 2011 appellant, then a 39-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained lumbar pain due to factors of
her federal employment, including repetitive sweeping, bending, pushing, and pulling all-purpose
containers. She noted that she first became aware of her condition on April 1, 2010 and realized
its relation to her federal employment on October 28, 2011. On the reverse side of the claim form
1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In light
of the Board’s disposition in this appeal, the oral argument request is denied.
2

The Board notes that, following the December 31, 2020 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal.

the employing establishment indicated that appellant stopped work on October 28, 2011. By
decision dated April 4, 2012, OWCP accepted the claim for sprain of the back, lumbar region and
sacroiliitis, not elsewhere classified. It also authorized a series of coccygeal nerve blocks and
sacroiliac joint injections performed from September 12 through December 12, 2012.
On August 20, 2020 appellant filed a notice of recurrence (Form CA-2a) claiming
disability, commencing August 8, 2020. She stopped work completely as of August 11, 2020.
Appellant reported standing while working nixie mail and then rotating to sitting down to work
the waste mail. She indicated that these jobs and the associated activities of lifting trays back and
forth caused shooting and stabbing back pain that worsened when bending, lifting, standing,
walking, and pushing equipment. Following the original injury, appellant reported working light
duty including restrictions on sitting, standing, walking, bending, pushing, and pulling. She noted
that these restrictions were still in effect.
By decision dated October 5, 2020, OWCP denied appellant’s claim for a recurrence of
disability, finding that the medical evidence of record was insufficient to establish that her accepted
employment injury had worsened to the extent that she was disabled from her work duties,
commencing August 8, 2020. It noted that appellant described new work factors connected to her
disability and recommended that she file a new claim.
On October 22, 2020 appellant requested reconsideration. By decision dated December 31,
2020, OWCP denied modification of the prior decision. It again recommended that she file a new
claim.3
The Board has duly considered the matter and finds that this case is not in posture for
decision.
Under its procedures, OWCP has determined that cases should be administratively
combined where a new injury case is reported for an employee who previously filed an injury
claim for the same part of the body and where correct adjudication depends on cross -referencing
between files. 4 This will allow OWCP to consider all relevant claim files in developing this
schedule award claim.
Appellant has a subsequently-filed claim under OWCP File No. xxxxxx092, which also
alleges injury to appellant’s back. Therefore, for a full and fair adjudication, the Board will remand
the case to OWCP to administratively combine File Nos. xxxxxx362 and xxxxxx092. Following
3

By decision dated May 10, 2021, OWCP denied modification of the December 31, 2020 decision. The Board and
OWCP may not exercise simultaneous jurisdiction over the same issues in a case on appeal. 20 C.F.R. § 501.2(c)(3).
Following the docketing of an appeal before the Board, OWCP does not retain jurisdiction to render a further decision
regarding the issue(s) on appeal until after the Board relinquishes jurisdiction. Id. As this appeal, filed on April 28,
2021, was pending when OWCP issued its May 10, 2021 decision, the May 10, 2021 is null and void as the Board and
OWCP may not simultaneously have jurisdiction over the same issue. See 20 C.F.R. § 10.626; see also A.C., Docket
No. 18-1730 (issued July 23, 2019); M.C., Docket No. 18-1278, n.1 (issued March 7, 2019); Russell E. Lerman, 43
ECAB 770 (1992); Douglas E. Billings, 41 ECAB 880 (1990).
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000). See also Order Remanding Case, M.W., 20-1221 (issued July 6, 2021).

2

this and other such further development as deemed necessary, OWCP shall issue a de novo
decision.
IT IS HEREBY ORDERED THAT the December 31, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: December 3, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

